Citation Nr: 0732403	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of psoriatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served in the United States Navy from March 1945 
to July 1946.  He died in November 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision. 

In September 2005, the appellant was afforded a hearing 
before a decision review officer.  A transcript of that 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his lifetime, the veteran was granted service 
connection for psoriatic arthritis and psoriasis.  A hospital 
discharge summary shows that the veteran was admitted to St. 
Francis Hospital in August 2003 for a left femur fracture 
from a "slip and fall" accident.  He died in November 2003.  
The immediate cause of death on the death certificate is 
listed as cardiopulmonary arrest.  Other significant 
conditions contributing to his death, but not related to 
cause, include metastic prostate cancer and a mitral valve 
prolapse.

Private medical records include a February 2006 statement by 
David B. Burstein, M.D.  In that statement, Dr. Burstein 
noted that the veteran suffers from a history of psoriatic 
arthritis; and that the arthritis contributed to his fall, 
which fractured his left femur.  Dr. Burstein opined that: 

...the history of the arthritis more likely than not 
was a significant factor in causing him to fall, 
which fractured his left hip.  This then led to the 
surgery.  The patient had a steady downward course 
and passed away in November 2003.  I believe there 
is a direct causal relationship between the 
arthritis, the subsequent fall, and the death in 
2003.

Given that the February 2006 opinion raises the possibility 
of a causal relationship between the veteran's death and 
arthritis, the Board finds that a medical opinion as to the 
veteran's cause of death is "necessary" pursuant to 38 
U.S.C.A. § 5103A(d).  

Further, the appellant has not received proper VCAA notice in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Hupp decision provides, in part, that VA must perform a 
different analysis depending upon whether a veteran was 
service-connected for a disability during his or her lifetime 
when adjudicating a claim for DIC.  Section 5103(a) notice 
for a DIC case must include:

(1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the 
evidence and information required to substantiate a 
DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC 
claim based on a condition not yet service-
connected.  

In addition, the content of the section 5103(a) notice letter 
will depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, of probative value of any assertion 
made in the claimant's application for benefits, the letter 
should be "tailored," and must respond to the particulars of 
the application submitted.  Here, the January 2004 VCAA 
notice was not sufficiently tailored as it did not provide a 
statement of the service-connected conditions.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides: (1) a 
statement of the conditions, if any, for 
which a veteran was service-connected at 
the time of his or her death; (2) an 
explanation of the evidence and 
information required to substantiate a 
cause of death claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a cause of death claim based on a 
condition not yet service-connected.  The 
notice letter should be sufficiently 
"tailored," and must respond to the 
particulars of the application submitted, 
as outlined by the Court in Hupp.

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
an examiner for the purpose of preparing 
an opinion letter that addresses whether 
the veteran's cause of death is related 
to or a result of the veteran's in-
service psoriatic arthritis-i.e. is it 
at least as likely as not (a probability 
of 50 percent or higher), that the 
veteran's cause of death is etiologically 
related to or a result of his arthritis.  

It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the opinion letter.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate such a finding.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.

3.  After completion of the above 
development, the issue of entitlement to 
service connection for the cause of the 
veteran's death, to include as a result 
of psoriatic arthritis, should be 
reajudicated.  If the determination of 
the benefit sought on appeal remains 
adverse to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



